On behalf of Floyd Miller, a duly verified petition for writ of habeas corpus was filed in this court on April 16, 1924, alleging that petitioner is illegally restrained *Page 97 
of his liberty by the sheriff of Oklahoma county, on three separate commitments issued upon judgments rendered in the county court of said county.
The Attorney General filed a demurrer thereto on the ground that upon the facts stated petitioner is not entitled to have the writ of habeas corpus issued, in that it appears therefrom that said judgments of conviction have not been fully satisfied.
The demurrer is sustained and the cause dismissed.